United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2562
                                  ___________

Frank R. Owens,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
Scott County Jail; Richard D. Huff,    *
Major,                                 * [PUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: January 7, 2003
                             Filed: May 13, 2003
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Iowa inmate Frank Owens appeals the district court’s grant of summary
judgment for defendants Scott County Jail (SCJ) and Major Richard D. Huff, chief
deputy at SCJ, in this 42 U.S.C. § 1983 action alleging unconstitutional conditions
of confinement. We affirm as to SCJ and reverse and remand as to Huff.

      We review the grant of summary judgment de novo, affirming only when the
record does not show a genuine issue of material fact. See Smith v. Copeland, 87
F.3d 265, 267 (8th Cir. 1996). The evidence presented by the parties showed the
following.

      From July 24 to September 2, 1999, while a pretrial detainee at SCJ, Owens
was housed in a one-man cell with another inmate. Because of the crowded
condition, Owens had to sleep on a mattress on the floor approximately a foot and a
half away from the toilet. When his cellmate would use the toilet at night, urine
would splash onto Owens and his blankets. SCJ cleaned his blankets less than once
a month. Owens alleged that this arrangement increased his risk of contracting
diseases.

       We affirm the grant of summary judgment as to SCJ, because county jails are
not legal entities amenable to suit. See De La Garza v. Kandiyohi County Jail, 18
Fed. App. 436, 437 (8th Cir. 2001) (unpublished per curiam) (county jails are not
amenable to suit); Dicken v. Ashcroft, 972 F.2d 231, 233 (8th Cir. 1992) (district
court can be affirmed on any basis supported by record).

      As a pretrial detainee, Owens’s claims against Huff are analyzed under the
Fourteenth Amendment’s Due Process Clause rather than the Eighth Amendment.
See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). Huff violated Owens’s due
process rights if SCJ’s conditions of confinement constituted punishment. Cf. id. at
536-39 (condition of pretrial detention that is reasonably related to legitimate
government interests does not amount to punishment). Under the Fourteenth
Amendment, pretrial detainees are entitled to “at least as great” protection as that
afforded convicted prisoners under the Eighth Amendment. See City of Revere v.
Mass. Gen. Hosp., 463 U.S. 239, 244 (1983). Punishment that “deprive[s] inmates
of the minimal civilized measures of life’s necessities” is unconstitutional. See
Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Hence, “inmates are entitled to
reasonably adequate sanitation, personal hygiene, and laundry privileges, particularly



                                         -2-
over a lengthy course of time.” See Howard v. Adkison, 887 F.2d 134, 137 (8th Cir.
1989).

       Although this court has not yet established a clear standard for determining
when pretrial detention is unconstitutionally punitive, we have applied the Eighth
Amendment “deliberate indifference” standard. See Whitnack v. Douglas County,
16 F.3d 954, 957 (8th Cir. 1994); see also Smith, 87 F.3d at 268 n.4 (burden of
showing constitutional violations is lighter for pretrial detainee than prisoners).
While reviewing the totality of circumstances of Owens’s confinement, see Smith, 87
F.3d at 268, we focus on the length of his exposure to unsanitary conditions and how
unsanitary the conditions were, see Hutto v. Finney, 437 U.S. 678, 686-87 (1978)
(filthy, overcrowded cell might “be tolerable for a few days and intolerably cruel for
weeks or months”); Whitnack, 16 F.3d at 958 (length of time required for conditions
to be unconstitutional decreases as level of filthiness increases).

       Owens slept next to a toilet for roughly five weeks. The district court
emphasized that Owens was “only in this situation for a limited time.” Yet, five
weeks is longer than other cases where we ruled that exposure to unsanitary
conditions was not unconstitutional because of the brevity of exposure. See, e.g.,
Smith, 87 F.3d at 265 (no constitutional violations where pretrial detainee was
confined in cell with overflowed toilet for four days); White v. Nix, 7 F.3d 120, 121
(8th Cir. 1993) (no constitutional violation where pretrial detainee was confined in
unsanitary cell for eleven days); Goldman v. Forbus, 17 Fed. App. 487, 488 (8th Cir.
2001) (unpublished per curiam) (no constitutional violation where pretrial detainee
slept six nights on floor next to toilet). Indeed, we have noted the need to be
“especially cautious about condoning conditions that include an inmate’s proximity
to human waste.” See Fruit v. Norris, 905 F.2d 1147, 1151 (8th Cir. 1990). Hence,
we reverse the district court’s ruling that Huff was entitled to judgment as a matter
of law and remand for further proceedings.



                                         -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-